       Case 2:18-cv-00341-JTR     ECF No. 37   filed 09/03/20   PageID.136 Page 1 of 1

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 1                            UNITED STATES DISTRICT COURT Sep                03, 2020
 2                      EASTERN DISTRICT OF WASHINGTON                   SEAN F. MCAVOY, CLERK



 3
 4   STEVEN ALLEN TALLEY,                          No. 2:18-CV-00341-JTR
 5                Plaintiff,                       ORDER GRANTING STIPULATED
 6                                                 MOTION TO DISMISS
                         v.
 7
 8   OFFICER TORRES, et al.,
 9
                  Defendants.
10
11         BEFORE THE COURT is the parties’ joint motion for this action to be
12   dismissed with prejudice and without attorney’s fees or costs to any party. ECF
13   No. 36. Richard D. Wall represents Plaintiff; Defendants are represented by
14   Robert B. Binger. The parties have consented to proceed before a magistrate
15   judge. ECF No. 25.
16         Good Cause appearing therefor, IT IS HEREBY ORDERED:
17         1.    The parties’ stipulated motion to dismiss this case with prejudice,
18   ECF No. 36, is GRANTED.
19         2.    Plaintiff’s complaint and any and all counterclaims and/or cross-
20   claims are DISMISSED WITH PREJUDICE and without costs to any party.
21         3.    All scheduled court hearings are STRICKEN.
22         4.    Pending motions, if any, are DENIED AS MOOT.
23         IT IS SO ORDERED. The District Court Executive is directed to file this
24   Order, provide copies to counsel, and CLOSE THE FILE.
25         DATED September 3, 2020.
26
27                                _____________________________________
                                            JOHN T. RODGERS
28                                 UNITED STATES MAGISTRATE JUDGE

     ORDER GRANTING STIPULATED MOTION TO DISMISS - 1
